 THE VON SOLBRIG HOSPITAL, INC273The VonSolbrig Hospital,Inc.andHospital Employ-ees Labor Program(HELP). Case 13-CA-9910TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMarch 24, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn December 14, 1970, Trial Examiner HerbertSilberman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom, andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Decision and asupporting brief.General Counsel filed a brief inreply to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, The Von Solbrig Hospital, Inc., Chicago,Illinois, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.iRespondent has excepted to certain credibility findings made by theTrial Examiner It is the Board's established policy not to overrule a TrialExaminer's resolutionswith respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandard Dry Wall Products, Inc,91 NLRB 544, enfd 188F 2d 362 (C A 3) We find no such basis for disturbing the TrialExaminer's credibility findings in this caseHERBERT SILBERMAN, Trial Examiner: Upon a chargefiledon June 15, 1970, by Hospital Employees LaborProgram (HELP), herein called the Union, a complaintdated August 14, 1970, was issued alleging that The VonSolbrig Hospital, Inc., has engaged in and is engaging inconduct constituting unfair labor practices within themeaning of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended. In substance, the complaint, asamended, alleges that the Respondent on June 3, 1970,unlawfully discharged Veronica Brongel because she hadengaged in union activities and, by reason of said dischargeand other conduct set forth in the complaint, Respondentalso has interfered with, restrained, and coerced employeesin the exercise of rights guaranteed by Section 7 of the Act.Respondent filed answers to the complaint and itsamendments generally denying that it had engaged in thealleged unfair labor practices. A hearing in these proceed-ings was held in Chicago, Illinois, on October 13, 14, and15, 1970. Subsequent to the hearing, Respondent filed abrief which has been carefully considered.Upon the entire record in this case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI.THEBUSINESS OF RESPONDENTRespondent, an Illinois corporation, operates a proprie-tary hospital in Chicago, Illinois. During the calendar year1969 its gross revenues exceeded $1 million. During saidperiod Respondent purchased and received supplies valuedat $ 1,925.78 which originated outside the State of Illinoisand which were shipped directly to Respondent's hospitalthrough channels of interstate commerce and, in addition,purchased food products and other supplies valued atapproximately $83,000 from business concerns locatedwithin the State of Illinois which in turn obtained some ofthose products and supplies from places outside the State ofIllinois. I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act andthat it will effectuate the policies of the Act to assertjurisdiction over Respondent's hospital facility.'IITHE LABOR ORGANIZATION INVOLVEDGeneral ServiceEmployeesUnion Local No. 73,BuildingServiceEmployees'InternationalUnion,AFL-CIO,and the Warehouse and Mail Order EmployeesUnion,LocalNo.743, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, acting jointly, have established Hospital Employ-ees Labor Program(HELP)for the purpose of organizingand representing hospital and other health care employeesin the Chicago metropolitan area.2The Unionaccepts87iFairview Hospital,174 NLRB No 192,Rosewood, Inc,185 NLRB No2The mostrecent version of the constitutionand bylaws of the Union isdated December 1, 1967189 NLRB No. 46 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees as members and deals with employers bynegotiatingcollective-bargainingagreementscoveringpersons represented by the Union, by adjusting grievances,and by other related activities. Membership in the Unionautomatically entitles the member to membership in one ofthe two sponsoring organizations. The governing body oftheUnion is composed of delegates appointed by thesponsoring organizations.Although the Union is thecreature of its sponsoring organizations it neverthelessconstitutes a labor organization within the meaning ofSection 2(5) of the Act.3III.THE UNFAIR LABOR PRACTICESThe Hospital is a three-story structure with only the firsttwo stories being used for patient care There areapproximately 26 beds on the first floor and a largernumber on the second floor. The hospital employs on itsnursing staff approximately 20 registered nurses, 2 licensedpractical nurses, and about 25 or 30 nurses aides. Theseemployees are under the immediate supervision of SylviaUptain,directorofnurses.She in turn is directlyresponsible toDr.C.R.Von Solbrig, president ofRespondent,who is in administrative charge of theHospital's operations. Although the registered nurses directthe normalactivitiesof the aides there is no contention thatthey are supervisors within the meaning of the Act.The focus of these proceedings is upon the discharge ofVeronica Brongel, a nurses aide. She was employed in thatcapacity for approximately 10 years until her discharge onJune 3, 1970 During the last 4 years of her employment sheworked on the 11 p.m. to 7 a.m. shift on the first floor withthe same registered nurse, Denise Funchion. No othernurse or aide worked with them Both Mrs. Brongel andMrs. Funr'_uon worked 6 nights a week and had the samenight off, Friday. Thus, during the 4 years preceding Mrs.Brongel's discharge Mrs. Funchion was the only nurse whohad any regular or extended opportunity to observe Mrs.Brongel's performance of her work 4In April 1970, Mrs. Brongel contacted Dominic Licata,who is the director of the Union, about organizing theHospital's employees. Licata assigned the matter to JeanneSmith, another union representative. From a list of namesand addresses of employees furnished to her by Mrs.Brongel, Smith caused a letter to be mailed to the Hospital'semployees inviting them to a union meeting on May 26Only two employees appeared at the meeting. They wereBrongel and a registered nurse, Vilma Kirchner. Kirchner isthe charge nurse for the first floor on the morning shift,which follows Brongel's shift. At the meeting Brongel3The same labor organization was the charging party inFairviewHospital,174 NLRB No 192 In that case the organization described itselfas"HospitalEmployees Labor Program, Local 743, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, and Local 73, Building Service Employees International Union,AFL-CIO, Jointly " The abbreviated version of its name used in this casedoes not change the character or the identity of the Union4VilmaKirchner, a registered nurse who normally works on themorning shift, was the only witness called by Respondent to testify aboutBrongel's allegedly poor work record Significantly, however, Kirchner didnot testify that she personally observed any alleged failure in duty onBrongel'spart,although on at least one occasion,when Funchion wasabsent,she worked with Brongel5Before he testified on cross-examination about his conversation withcomplained that newer employeeswere beingpaid morethan she was being paid. Kirchnersaidthat if this were so itwas unfair and she would check into it. The next morningKirchner relayed Brongel's complaint to Uptam, alsoinforming Uptain that the complaint was made during theunion meetingon the previous day.Kirchner testified that when she received the Union'sinvitation to the meeting of May 26 she openly discussedher intentions of attendingthe meetingand Dr. Von Solbngtestified that he learned that Kirchner would be at theunion meeting. Dr. Von Solbrig further testified that on theday of the meeting or the next day he approached Mrs.Kirchner in the Hospital's dining room about the subject.According to Dr. Von Solbrig, "I think I said that Iunderstand you had ameeting.She said, `What meeting?' Isaid, `A union meeting.'She said, `Yes.' I said, `Who all wasthere9' I believe she said that Brongel was there... .Kirchner also told Dr. Von Solbrig that no one else otherthan Brongel was at themeeting.5Beginningabout 5:30 a.m. on June 3 Union Representa-tives Licata and Smith distributeda leaflet tothe Hospital'semployees as they were going to work. The leaflet stated,among other things, that the employeeswere receiving asmuch as $1 an hour less than union hospital workers, askedhow long they were going to waitfor the raisethat had beenpromised them, and concluded with the statement, "if youare tired of waiting,signthe attached card and drop it in themailbox." 6 About 7:10 that morning, Dr. Von Solbng tele-phoned Mrs. Funchion and asked if she had allowed anypeople into the building withliterature.She replied that shehad not, but that employees were bringing the literature inwith them Von Solbrig instructed her to prepare a list ofnames of the employees who brought the literature into thebuilding and to slip the list under his door the followingmorning.Later that afternoonMrs. Brongelwas informed by atelephone call to her home by the payroll clerk that she wasdischarged. Brongel telephoned Funchion and advised herof what had happened. Funchion promised Brongel thatshe would try to find out why Brongel had been discharged.Early the next morning Funchion asked Dr. Von Solbngwhy Brongel had been discharged According to Funchfon,"He said that Vern had attendeda union meetingand thathe would fire anybody who had anything to do with theunion" During the same conversation Funchion told VonSolbrig that practically every employee had brought unionliterature into the hospital building the previous morning.Dr. Von Solbrig asked herif sheknew who had slipped aKirchner,describedabove,DrVon Solbng on examination byRespondent's counsel testifiedthat he was not aware that Mrs Brongel hadengaged in union activity of any type6 Smith testified that the June 3 distribution was the only distributionmade by the Union to the employeesof RespondentDr Von Solbrigtestified that therewas no distributionofunion leafletson June 3According to Dr Von Solbngleaflets had been "passed out about a weekor ten days or twoweeks before that,"and duringMay and June therewere fouror five distributionsof leaflets I do not creditDr Von Solbrig inthis regardHis testimonywas not based upon personal observations, is notcorroborated, and conflictswith the testimonyof Smith whoIfind is acredible witness Furthermore, while Von Solbngwas unable to fix the dateof any particular distribution,Smith,Funchion,and Brongel testifiedspecifically that union leaflets were distributed on June 3 THE VON SOLBRIG HOSPITAL,INC.275leaflet under his door and Funchion told him whom shethought it was.7Dr.Von Solbrig's testimony is to the effect thatultimately he was responsible for the decision to dischargeBrongel on June 3, 1970.8 According to Dr. Von Solbrig, "Ireceived reports three or four or five months before we lether go about things she was doing that were things wedidn't like, and so I spoke to Miss Uptain and told her totalk to the girl or have someone else talk to her and correctthesemistakes."Dr.Von Solbrig testified that theunfavorable reports he had received about Brongel were:that Brongel had falsely reported that she had done clini-testswhen in fact she had not made such tests; 9 thatBrongel on many occasions had refused to go to the secondfloor to assist the registered nurse, Miss Larsen, when thelatter had asked for Brongel's help; and that Brongel hadrefused to work on any shift other than her regular shiftwhichwas a serious inconvenience to the Hospitalparticularlywhen there were unanticipated employeeabsences. Dr. Von Solbrig also testified that at the time hetoldUptain to reprimand Brongel he directed Uptain to"look for someone to replace her; and, if she does not getbetter then we have to let her go." Although Dr VonSolbrig was unable to give any reason why Brongel wasdischarged on June 3, a Wednesday, he testified, "I hadtolerated her knowing that she had been making thesemistakes,making these errors, that she hadn't correctedthem in a five-or-six-month time I felt she was a detrimentto the hospital to keep her on." Dr. Von Solbng furthertestified that on the day of Brongel's discharge or on theprevious day he discussed Brongel's performance with MissUptain in his office. They called Mrs. Kirchner tojoin themin order to ask her a few questions about Brongel's work.According to Dr. Von Solbrig, "I asked [Kirchner] if Mrs.Brongel was still giving these false readings on the clini-tests and she said `Yes, she was,' she knew of severalpatients that had told her that day or previously a shorttime before that they asked for this test to be done. Theysaid the test wasn't done and here we had a reading alreadywhere it was supposed to have been done and we have afalse reading. Then she said either one or two or threepatients that had brought it to her attention that day." Dr.Von Solbrig also testified that he made no independentinvestigation of the facts reported to him by Kirchner.DrVon Solbrig's explanation for Brongel's discharge isbelied by the evidence. First, he testified that several7Dr Von Solbrig denied the incriminatory portions of Funchion'stestimony I credit Funchion who impressed me as being a truthful witnesswho was careful to answer the questions asked her precisely and withoutexaggerationDr Von Solbrig's testimony tended to be general, somewhatvague and uncertain, and wholly uncorroborated even as to matters wherecorroboration should have been available I find that Dr Von Solbrig wasan unreliable witness8Dr Von Solbrig appeared to be uncertain even as to this subjectHe testified as followsQWhose decision was it to finally discharge Mrs Brongel onthat date, on June 3rd9A I think it was my decision It might have been Miss Uptain Idon't recallQ You don't recall9ANo, I don't We talked about it very seriously several times weshould let her go9The clmf-test which is used for diabetic patients who are on a slidingscale, that is, who receive varying dosages of insulin, is performed bymonths before Brongel's discharge he instructed Uptain toreprimandBrongel.Thiswas never done. Brongel'suncontradicted testimony is that during the last 6 months ofher employment no one criticized her work performance.Furthermore, although Dr. Von Solbng testified that therewas dissatisfaction with Brongel's work, no inquiry wasmade of Funchion, who by far had the best opportunity toobserve Brongel, about Brongel's performance. Funchion'sopinion given to Dr. Von Solbrig on the day after Brongelwas discharged was that Brongel was "a good aide and sheliked her and she would like to keep her on." Additionally,it is difficult to believe Dr. Von Solbrig's testimony that hereceived advice that Brongel had made false clini-testreports, which could have resulted in a patient's death, andnothing more affirmative was done by him than to tellUptain to reprimand Brongel. Second, Dr. Von Solbrigtestified to a meeting with Kirchner and Uptain on the dayor on the day before Brongel's discharge at which timeKirchner informed him that Brongel was "still giving thesefalse readings on the clini-tests." Kirchner denied attendingany such meeting. Uptain was not called upon tocorroborate Dr. Von Solbng's testimony. Third, the onlyevidence offered by Respondent to prove Brongel's allegedderelictions in the performance of her duties was throughthe testimony of Kirchner. It is unnecessary to summarizeKirchner's testimony in this regard. Kirchner acknowl-edged that she had no firsthand knowledge of Brongel'sclaimed deficiencies and the evidence shows that Kirchnerwas seriously mistaken about some of Brongel's allegedshortcomings, particularly in regard to the cline-tests. Thereis no convincing evidence that Brongel was guilty of any ofthe specific faults detailed by Dr. Von Solbrig.10 Finally,despite Dr. Von Solbrig's testimony that he had instructedUptain to hire a replacement in anticipation of Brongel'sdischarge, there is no evidence that any such replacementwas hired either before Brongel was discharged or soonthereafter.I find that Respondent had no valid cause for dischargingBrongel on June 3, 1970. On the other hand, Dr. VonSolbrig knew that Brongel was the only employee who hadattended the union meeting on May 26, other thanKirchnerwho seems to enjoy Respondent's specialconfidence.ii In these circumstances, Brongel's precipitousdischarge with no forewarning, in the middle of a payperiod despite 10 years of continuous employment, shortlyafterRespondent learned that Brongel had becomedipping a chemically treated paper into a sample of the patient's urine Thepaper changes color and by comparing the color with colors on a puntedchart a determination is made as to the dosage of insulin for the patientDr Von Solbng testified that a failure to give a patient the proper dose ofinsulin "could mean the life of a patient " However, only the registerednurse on duty, not the aide, records the results of the chni-tests on thepatients' charts and administers the insulin injections10Sometime before her discharge Uptafn spoke with Brongel aboutworking with Miss Larsen on a rotating basis Brongel then told Uptainthat she would rather quit than do that Uptain assured Brongel that shewould not be required to work on a regular shift with Larsen Brongel'sattitude in regard to working with Larsen, in these circumstances, wouldnot appear to have prompted a hasty decision to discharge heriiKirchner testified that prior to Easter 1970, she assisted Uptain inmaking an evaluation of about 20 employees Furthermore, other than DVon Solbng, she was the only witness called by Respondent to testify inthis proceeding 276DECISIONS OF NATIONALLABOR RELATIONS BOARDinterested in promoting the Union, and on the very day thatthe Union engaged in its first distribution of handbills attheHospital, leads to the conclusion that Brongel wasdischarged for her union activities. This conclusion isreinforced by Dr. Von Solbrig's statement to Funchion thathe terminated Brongel because she had attended a unionmeeting and that he would fire anybody who had anythingto do with the Union. I further find that by dischargingVeronica Brongel on June 3, 1970, Respondent violatedSection 8(a)(3) of the Act and thereby also interfered with,restrained, and coerced employees in the exercise of therights guaranteed by Section 7 in violation of Section8(a)(1) of the Act.Dr.Von Solbrig's statement to Mrs. Funchion on June4 that he discharged Brongel because she had attended aunion meeting and his threat that he would fire anybodywho had anything to do with the Union are furtherviolations of Section 8(a)(1) of the Act. Also, in thecircumstances described above, Respondent engaged inunlawful interrogation by Dr. Von Solbng's instruction toFunchion on June 3 to prepare a list of employees whobrought union literature into the Hospital and his inquiry ofher the next day as to who had slipped a union leaflet underhis door and his questioning Kirchner regarding employeeattendance at the union meeting of May 26.percent per annum shall be added to such net backpay andshall be computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.By discriminatorily discharging Veronica Brongel onJune 3, 1970, thereby discouraging membership in theUnion, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.2.By threatening that employees will be discharged forattending union meetings or for having anything to do withthe Union and by coercively questioning employees abouttheir or other employeesunion activities,Respondent hasengaged in and is engaging in further unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent has engaged incertain unfairlabor practices I shall recommend that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent unlawfully dischargedVeronicaBrongel or.June 3, 1970, I shall recommend thatthe Respondent offer her immediate and full reinstatementto her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or to other rights and privileges, and make herwhole for any loss of earnings she may have suffered byreason of the discrimination against her by payment to herof a sum of money equal to that which she normally wouldhave earned from the aforesaid date of her discharge to thedate of the Respondent's offer of reinstatement less her netearnings duringsuch period. The backpay provided forherein shall be computed on the basis of calendar quarters,inaccordancewith the method prescribed in F.W.Woolworth Company,90 NLRB 289. Interest at the rate of 6ORDER 12The Von SolbngHospital,Inc., its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Hospital EmployeesLabor Program (HELP), or any other labor organization,by discharging or by otherwise discriminating in regard tothehire,tenure of employment, or other terms andconditions of employment of any of its employees.(b) Coercively interrogating its employees regarding theiror other employees union activities.(c)Threatening employees with discharge or otherreprisalsbecause of attendance at union meetings orbecause of other union activities.(d) In any, other manner interfering with,restraining,or coercing employees in the exercise of rights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a) Offer VeronicaBrongel immediate and full reinstate-ment to her former position or, if that position no longerexists,to a substantially equivalent position,withoutprejudice to her seniority and other rights and privilegesand make her whole for any loss of earnings she may havesuffered by reason of the unlawful discriminationagainsther in the manner set forth in the section of this Decisionentitled "The Remedy."(b)Preserve and,upon request,make available to theBoard or its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports,and other records relevant to12 In the event no exceptions are filed as provided by Section 102.46 ofshall,as provided in Section 102 48 of the Rules and Regulations, betheRules and Regulations of the National Labor Relations Board,theadopted by the Board and become its findings,conclusions, and order, andfindings,conclusions, recommendations,and recommended Order hereinall objections thereto shall be deemed waived for all purposes THE VONSOLBRIG HOSPITAL,INC.277itsdetermination of the amount of backpay due toVeronica Brongel.(c)Notify VeronicaBrongel ifpresentlyserving in theArmed Forces of the United States of her right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended,after discharge from theArmed Forces.(d) Post at its Hospital in Chicago,Illinois, copies of theattached noticemarked "Appendix."13Copies of saidnotice,on forms provided by the Regional Director forRegion 13, after being duly signed by its authorizedrepresentative,shall be posted by it immediately uponreceipt thereof,and be maintainedby itfor 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondent toinsure that said notices are not altered,defaced, or coveredby any other material.(e)Notify the Regional Director for Region 13, in writing,within 20daysfrom the receipt of this Decision,what stepshave been taken to comply herewith.1413 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "14 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify said Regional Director,in writing,within 20 days from the date ofthis Order,what steps Respondent has taken to comply herewith "WE WILL NOTdiscourage membership in HospitalEmployeesLaborProgram(HELP), or any other labororganization,by discharging or by otherwise discrimi-nating againstany of ouremployees in regard to theirhire, tenure of employment,or any other term orcondition of employment.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise of theirright to self-organization,to form labor organizations,to join or assist Hospital Employees Labor Program(HELP),or any other labor organization,to bargaincollectivelythrough representatives of their ownchoosing,or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain fromany andall such activities.WE WILL offerVeronica Brongel reinstatement to herformerjob or,ifthat job no longer exists, to asubstantially equivalent position without prejudice toher seniority or other rights and privileges and we willmake her whole for any loss of earnings she may havesuffered by reason of our unlawful discriminationagainst her.WE WILL notifyVeronica Brongel if presently servingin the ArmedForces of the United States of her right tofull reinstatement upon application in accordance withtheSelectiveServiceActandUniversalMilitaryTraining and ServiceAct, asamended, after dischargefrom the ArmedForces.APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT threatenour employeeswith dischargeor other reprisals for attending union meetings orengaging in other union activities.WE WILL NOTquestion our employees about theirunion membership,or about their union sympathies ortheir union activitiesor about theunion membership,sympathies,or activitiesof other employees.DatedByTHE VONSOLBRIGHOSPITAL, INC.(Employer)(Representative)(Title)Thisisan official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice, or compliance withitsprovisionsmay be directed to the Board'sOffice, 881EverettMcKinley Dirksen Senate Building,219 SouthDearborn Street,Chicago,Illinois60604,Telephone312-353-7572.